Title: From James Madison to Ann Cary Randolph Morris, [post–6 November 1816]
From: Madison, James
To: Morris, Ann Cary Randolph


        
          Madam
          [post–6 November 1816]
        
        Being constrained by circumstances which I can not properly disregard, to decline the request in your letter without date, I can not do otherwise with the one enclosed in it than return it in the same state it came to hand, that you may substitute some other course for its delivery. I beg you to be assured Madam that this Step does not proceed in any degree from a want of the sympathy which you have addressed, & that you have my best wishes for your happiness & the welfare of your infant son on which it so essentially depends
      